FILED
                           NOT FOR PUBLICATION
                                                                            AUG 18 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30242

              Plaintiff-Appellee,                D.C. No.
                                                 3:15-cr-00266-BLW-1
 v.

JAMES DALE PRESSNALL,                            MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                           Submitted August 16, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      James Dale Presnall appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for possession of

sexually explicit images of minors, in violation of 18 U.S.C. §§ 2252(a)(4)(B).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Pressnall’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Pressnall the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Pressnall has waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the appeal waiver, we dismiss the

appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2